Citation Nr: 0934393	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  02-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as psychoneurosis, anxiety hysteria, 
conversion reaction and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to July 1943.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which reopened the 
Veteran's previously denied claim of service connection and 
denied entitlement to the benefit on the merits.  By decision 
dated in November 2004, the Board reopened the claim and 
remanded it for further development.  This case was before 
the Board again in November 2007 when it was remanded for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

Historically, the Veteran served on active duty for five 
months, from February to July 1943.  Based on a diagnosis of 
psychoneurosis, he was discharged.  A November 1943 rating 
decision granting pension found that "psychoneurosis, 
anxiety, hysteria" was incurred in service.  Subsequent 
rating decisions and correspondence referred to the Veteran's 
"disability compensation" for the "service-incurred" 
psychoneurosis, mild with somatic gastric reaction.  In 
January 1952, the disability was recharacterized as 
conversion reaction, based on a periodic examination which 
found only "conversion reaction (hysteria) by history."

A July 1959 rating decision, rendered subsequent to a 
periodic medical examination, proposed severance of service 
connection, citing the Veteran's service medical records, to 
include his stated history at that time.  The claims file was 
forwarded to the Director of Compensation and Pension 
Service, who conducted an administrative review of the file 
and concurred with the conclusion to sever service 
connection.  A June 1960 rating decision severed service 
connection.  The Veteran appealed, and a November 1960 Board 
decision found the severance proper.

By decision dated in November 2004, the Board reopened the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, variously diagnosed as psychoneurosis, 
anxiety hysteria and conversion reaction, and remanded it for 
further development.  

In November 2004, the Veteran's representative submitted an 
undated medical opinion from Dr. MCA via facsimile.  Dr. MCA 
opined that the Veteran has PTSD secondary to harassment 
(specifically, accusations of fear and cowardice) during his 
military service.  A diagnosis of PTSD had not been 
previously reported.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims held that the scope of a mental health disability 
claim includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record.  
Therefore, the issue on appeal is recharacterized to reflect 
the numerous psychiatric diagnoses of record, including 
psychoneurosis, anxiety, conversion reaction and PTSD.  

Furthermore, the evidence of record shows a diagnosis of 
PTSD; however, the Veteran's service personnel records do not 
show any awards or decorations denoting combat.  In such 
cases, to substantiate the claim there must be service 
records or other credible evidence corroborating the 
Veteran's testimony/statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76  (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The RO sought detailed information from the Veteran regarding 
his alleged stressor, to include the place, time, and other 
identifying information.  See February 2009 letter from the 
RO.  He responded with a statement received on April 15, 
2009.  (He stated that he became anxious and embarrassed 
after being harassed by hospital staff during a two month 
hospitalization for gastrointestinal problems, and was 
accused of being too afraid to continue his military 
service.)  However, this statement was received subsequent to 
the issuance of the April 2009 Supplemental Statement of the 
Case (SSOC), and has not been reviewed by the RO in 
conjunction with the issue on appeal.  

The Veteran has not waived RO consideration of the additional 
evidence.  Accordingly, the RO must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  See 38 C.F.R. § 20.1304(c) (2008).  In this 
regard, the Board notes that the RO must make a determination 
as to whether there is credible supporting evidence that a 
claimed inservice stressor occurred (making any credibility 
assessments necessary).  If the RO determines that further 
information is needed from the Veteran, he should be advised 
that governing regulation provides that when evidence 
requested in connection with a claim for VA benefits is not 
furnished within a year after the date of request the claim 
is to be considered abandoned.  38 C.F.R. § 3.158(a).  
(Notably, if the RO finds that there is credible supporting 
evidence of a stressor event, sufficiency of such stressor(s) 
to produce PTSD is a medical question, requiring medical 
opinion.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should make a formal 
determination as to whether there is 
credible supporting evidence that a 
claimed inservice stressor occurred 
(making any credibility assessments 
necessary).

2.  If, and only if, the RO finds that 
there is credible supporting evidence of 
a stressor event, the RO should arrange 
for the Veteran to be examined by a 
psychiatrist to determine whether he has 
PTSD due to such stressor.  The Veteran's 
claims file (to include this Remand) must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof should 
be in accordance with DSM- IV.  

The examiner should be advised of the 
stressor event found corroborated, and 
may consider only such stressor(s) as the 
precipitating event(s) in service for any 
diagnosis of PTSD.  In preparing the 
report of the examination, the examiner 
should: (1) Discuss the sufficiency of 
the identified stressor(s) to produce 
PTSD; (2) If PTSD is diagnosed, discuss 
the signs and symptoms which support such 
diagnosis under DSM- IV; and (3) If PTSD 
is not diagnosed, discuss what is lacking 
to establish such diagnosis.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder, 
variously diagnosed as psychoneurosis, 
anxiety hysteria, conversion reaction and 
PTSD, in light of all pertinent evidence 
and legal authority.  If it remains 
denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his attorney the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

